Citation Nr: 0611321	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty form 
September 1969 to September 1970.  This matter is before the 
Board on appeal from a February 2003 rating decision of the 
Philadelphia RO.  In January 2006 a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD which is 
alleged to have resulted from personal assault/rape in 
service.  The record also reflects that she sustained 
injuries in a vehicle accident in February 2002.  

At the Travel Board hearing, the veteran identified 
additional records alleged to be pertinent that are 
constructively of record, and must be secured.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Specifically, she 
reported treatment at the Richmond VA Medical Center (VAMC) 
and the Harrison Vet Center.  She also reported private 
treatment at the National Center for Brain Trauma in 2001, 
Hershey Medical Center in 2001, and psychiatric interview or 
treatment at St. Francis Medical Center around 1991 or 1992.  
Records of such private treatment and/or evaluations should 
also be secured.

In addition, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (Vet. App. Mar. 3, 2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided notice regarding the rating of PTSD or 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for PTSD and the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should secure and associate 
with the veteran's claims file records of 
her treatment at the Richmond VAMC and 
the Harrison Vet Center.  With her 
assistance (i.e., by furnishing any 
necessary authorization forms or any 
additional information needed) the RO 
should obtain complete records of 
treatment and evaluations she received at 
St. Francis Medical Center in 1990, 1991 
or 1992, Hershey Medical Center in 2001, 
and at the National Center for Brain 
Trauma in 2001.  

3.  The RO review the record in light of 
the additional evidence received and 
arrange for any additional development 
suggested by such review (e.g., a VA 
examination if the claim is reopened).  
Then the RO should readjudicate the 
claim.  If it remains denied, the veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


